 23324 NLRB No. 6OHIO VALLEY HOSPITAL1In their July 10, 1996 motion, the parties further moved, to theextent that the facts contained in the stipulation or exhibits are
deemed contrary to provisions in the complaint or answer, to amend
such pleadings to conform to the stipulation. The Board™s July 25,
1996 Order grants this motion.2The Respondent has requested oral argument. The request is de-nied, as the record and briefs adequately present the issues and the
positions of the parties.3All dates hereafter are in 1995 unless stated otherwise.4As the other part of its solution to the seniority issue, the Re-spondent stated that it would enter into a separate contract with
SJMC, obligating SJMC to reciprocally recognize and give credit for
seniority accrued at the Respondent in circumstances where the Re-
spondent™s nurses are laid off due to a consolidation and are hired
by SJMC within 60 days of the layoff. This statement was included
in the Respondent™s December 6 final offer to the Union.Ohio Valley Hospital and Ohio Nurses Association.Case 8ŒCAŒ27877July 24, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSUpon a charge filed December 4, 1995, a firstamended charge filed December 14, 1995, and a sec-
ond amended charge filed February 9, 1996, the Re-
gional Director for Region 8 issued a complaint Feb-
ruary 29, 1996, against the Respondent, alleging that
the Respondent engaged in certain unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
National Labor Relations Act. Copies of the complaint
and notice of hearing were served on the Respondent
and Charging Party.On June 10, 1996, the General Counsel, the Re-spondent, and the Charging Party filed a stipulation of
facts and a joint motion to transfer proceedings di-
rectly to the Board. The parties waived a hearing andissuance of a decision by an administrative law judge
and indicated their desire to submit this case directly
to the Board for findings of fact, conclusions of law,
and a decision. The parties also agreed that the stipula-
tion of facts and exhibits would constitute the entire
record before the Board.On July 25, 1996, the Board issued an Order grant-ing the motion, approving the stipulation, and transfer-
ring the proceeding to the Board.1Thereafter, the Gen-eral Counsel and Respondent filed briefs, and the Re-
spondent and Charging Party filed reply briefs.On the entire record and the briefs,2the Boardmakes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, an Ohio not-for-profit corporationengaged in the operation of an acute care hospital in
Steubenville, Ohio, annually receives gross revenues
exceeding $250,000 and purchases products valued in
excess of $50,000 which it receives directly from
points outside the State of Ohio. We find that the Re-
spondent is an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act
and is a health care institution within the meaning ofSection 2(14) of the Act, and that the Union is a labororganization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Stipulated FactsThe Respondent is engaged in the operation of anacute care hospital in Steubenville, Ohio. The Re-
spondent is wholly owned and controlled by Tri-State
Health Services, Inc. (Tri-State). Since 1975, the
Union has been the recognized exclusive collective-
bargaining representative of the Respondent™s general
duty nurses. The most recent collective-bargaining
agreement between the Respondent and the Union was
effective from December 30, 1993, through November
30, 1995.3St. John Medical Center (SJMC) is another acutecare hospital operating in the same geographical area
as the Respondent. SJMC is wholly owned and con-
trolled by Franciscan Services Corporation (FSC).
SJMC™s employees are not represented by a union.On October 16, the Respondent, SJMC, Tri-State,and FSC entered into an affiliation agreement whereby
the Respondent and SJMC would operate as separate
corporate subsidiaries of a new holding company, Trin-
ity Health System.Meanwhile, on October 10, the Respondent and theUnion began negotiations for a new collective-bargain-
ing agreement. At the fourth session on October 31,
the Respondent informed the Union that, in the future,
the Respondent and SJMC might consolidate some of
their services, and that as a result of such consolida-
tion, nurses could be laid off from one of the two hos-
pitals and apply for employment at the other hospital.
The Respondent further stated its desire to reach agree-
ments with the Union and SJMC that would protect the
seniority rights of nurses that, as a result of such con-
solidations, are laid off at one of the hospitals and re-
hired by the other hospital. In accordance with this ob-
jective, the Respondent proposed, as one part of the
solution, that the seniority clause in the collective-bar-
gaining agreement include a provision giving any
nurse hired within 60 days after being laid off from
SJMC seniority credit for the time the nurse had been
continuously employed by SJMC.4VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00023Fmt 0610Sfmt 0610D:\NLRB\324.005APPS10PsN: APPS10
 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The most recent collective-bargaining agreement contained thefollowing seniority clause:Article XIVSenioritySection 1. Seniority is the right of a regular full-time and a regu-lar part-time nurse to continue in the employment of the Hos-
pital and to exercise job rights under the terms and conditions
of this Agreement. Seniority is defined as the length of time a
nurse has been continuously employed by the Hospital:(a) With respect to nurses hired prior to January 1, 1979, fromher last date of hire or the date of the nurse™s registration in theState of Ohio, whichever comes later, and,(b) With respect to nurses hired on and after January 1, 1979,from her last date of hire; provided in each instance that she has
successfully completed her probationary period.The Respondent proposed adding the following to the aboveclause:(c) With respect to any nurse hired within (60) days afterbeing laid off from St. John Medical Center, from her last date
of hire, with the additional credit for the length of time such
nurse had been continuously employed by St. John Medical
Center from her last date of hire at St. John Medical Center.6The parties stipulate that if the seniority clause proposed by theRespondent is a mandatory subject of bargaining, the parties were
at lawful impasse.7Although the issue before the Court was whether the union vio-lated its duty of fair representation by favoring a certain class of em-
ployees in the unit over another class, the Court commenced its anal-
ysis with the observation that the union derived its authority from
Sec. 9(a) of the Act, which made it the exclusive representative of
the bargaining unit ‚‚for the purposes of collective-bargaining in re-
spect to rates of pay, wages, hours of employment, or other condi-
tions of employment.™™ The Court rejected the proposition, which
had been accepted by the court of appeals, that the Union had ex-
ceeded its authority in negotiating the seniority clause in question.
Id. The Court was thereby rejecting the court of appeals™ reasoningThe Respondent insisted on this seniority proposalas a condition for reaching agreement on a new con-
tract. The Union opposed this proposal.5On December 6, the Respondent presented its finaloffer to the Union on all unresolved contractual issues.
The offer included the Respondent™s proposal on se-
niority. The Union rejected the final offer. On Decem-
ber 7, the Respondent advised the Union that it would
unilaterally implement the terms of its final offer, ef-
fective December 11. The Union responded that it did
not believe the parties were at lawful impasse because
the Respondent had insisted on inclusion, in the agree-
ment, of a permissive subject of bargaining.On December 11, the Respondent unilaterally imple-mented its final offer, which included its proposal on
seniority.B. The Parties™ ContentionsThe General Counsel contends that the seniority pro-posal is a permissive subject of bargaining in that the
Respondent is requiring the Union to bargain for a
benefit for nonunit employees. Thus, the Respondent™s
insistence to impasse on that proposal violated Section
8(a)(5) and (1) of the Act. The Charging Party Union
agrees that the Respondent™s proposal is not a manda-
tory subject of bargaining, and further contends that
the Respondent should not be permitted to insist to im-
passe on the proposal because acceptance of the pro-
posal by the Charging Party would constitute a breach
of its duty of fair representation. The Respondent con-
tends that the seniority proposal is a mandatory subject
of bargaining, and thus the parties had reached lawfulimpasse when the Respondent implemented its finaloffer.6C. DiscussionAlthough parties during negotiations are free to in-sist to impasse on contractual proposals relating to
mandatory subjects of bargaining, a party™s insistence
to impasse on a contractual clause encompassing a per-
missive subject of bargaining violates Section 8(a)(5)
of the Act. NLRB v. Wooster Division of Borg-Warner,356 U.S. 342, 349 (1958).It is well settled that issues concerning seniority, andits effect on unit employees™ wages, hours, and other
terms and conditions of employment, are mandatory
subjects of bargaining. See Ford Motor Co. v.Huffman, 345 U.S. 330, 337 (1952); Ladish Co., 219NLRB 354, 356 (1975). However, issues relating to
the seniority and conditions of employment of those
outside the bargaining unit are not mandatory subjects
of bargaining. Allied Chemical & Alkali Workers ofAmerica v. Pittsburgh Plate Glass Co., 404 U.S. 157,179 (1971); Electrical Workers Local 109 (Lewis TreeService), 244 NLRB 124 (1979). We find the Re-spondent™s seniority proposal relates to terms and con-
ditions of employment of unit employees, and thus
constitutes a mandatory subject of bargaining.Just as the clause at issue in Ford Motor Co. v.Huffman, supra, which granted seniority credits forpreemployment war service, exerted its effect only on
those who became employed in the unit represented by
the union and only after they had entered the unit, so
the Respondent™s proposal would confer seniority
rights only on unit employees: it would give certain of
those employees, i.e., those who are former SJMCnurses, seniority credit for a specific preemployment
experience. The seniority proposal neither confers any
present benefit upon, nor guarantees future benefits to,
nurses presently employed by SJMC. Rather the recipi-
ents receive seniority credit only if, in the future, they
become unit employees. Thus, just as the clause in
Ford Motor Co. v. Huffman, was deemed to comewithin the ambit of the ‚‚terms and conditions of em-
ployment™™ referred to in Section 9(a) of the Act (345
U.S. at 336Œ337), so the proposal here does also.7VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00024Fmt 0610Sfmt 0610D:\NLRB\324.005APPS10PsN: APPS10
 25OHIO VALLEY HOSPITAL(195 F.2d 170, 175 (6th Cir. 1952)) that the ‚‚preferential seniority™™accorded veterans who had never worked for Ford before the war
had ‚‚no relevance to terms and conditions of work or the normal
and usual subjects of contracts between union and employer.™™8Chairman Gould notes that although it is more than arguable thatthe Respondent™s seniority proposal could cause discomfort to the
Union and could also engender a sense of grievance and dissatisfac-
tion amongst the incumbent employees, the Union™s internal consid-
erationsŠpolitical or otherwiseŠare not the Board™s concern under
extant Federal labor policy in the United States. As a general matter,
the Board does not sit in judgment over the parties™ contract propos-
als or the arrived-at agreement itself. These matters are for the par-
ties and the collective-bargaining process and are not the concern of
the Board and the Federal judiciary. See, e.g., NLRB v. InsuranceAgents, 361 U.S. 477, 490 (1960); NLRB v. American National In-surance Co., 343 U.S. 395, 404, 409 (1952); American Ship BuildingCo. v. NLRB, 380 U.S. 300 (1965). See the Board™s adherence tothese principles in Management Training Corp., 317 NLRB 1355,1357-1358 (1995).Member Higgins does not necessarily disagree with the aforemen-tioned concepts. However, he believes that they are legally unneces-
sary to the resolution of this case.We find no merit to the General Counsel™s conten-tion that the instant case is similar to Electrical Work-ers, Local 1049 (Lewis Tree Service), supra. There, theBoard found unlawful a union™s insistence to impasse
on a clause conferring contractual seniority and bump-
ing rights upon individuals outside the unit who were
not employed by the employer of the unit employees.
The contractual proposal granted present, tangible ben-
efits, i.e., bumping rights and other benefits flowing
from seniority, to nonunit employees. Thus, the pro-
posal amounted to an attempt to expand the scope of
the bargaining unit, and as such was a permissive sub-
ject of bargaining.In the instant case, the Respondent™s proposal doesnot expand the scope of the bargaining unit because it
does not grant a present, tangible benefit to any SJMC
employee. As noted above, to the extent that an SJMC
nurse may, in the future, reap some benefit from the
Respondent™s seniority proposal, the nurse would do so
only as a bargaining unit employee of the Respondent.
In such circumstances, the former SJMC nurse would
be entitled to all of the appropriate contractual benefits
afforded to unit employees. Thus, to the extent that the
Respondent™s proposal confers a contingent benefit
upon SJMC employees, that contingent benefit is no
more tangible to the SJMC employees than are any of
the parties™ other contractual proposals, including those
pertaining to wages and benefits. However, unlike the
proposal at issue in Lewis Tree, the Respondent™s pro-posal does not expand the scope of the unit by giving
present seniority rights to nonunit employees.8Finally, the Union contends that the Respondentshould not be allowed to insist to impasse on the se-
niority proposal because the Union™s acceptance of
such a proposal would violate its duty of fair represen-
tation. We find no merit to this contention. A union™s
ultimate acceptance of a bargaining proposal will con-
stitute a breach of its duty of fair representation ‚‚only
if it can be fairly characterized as so far outside the
‚wide range of reasonableness™ [t]hat it is wholly ‚irra-
tional™ or ‚arbitrary.™™™ Air Line Pilots v. O™Neill, 499U.S. 65, 78 (1991), quoting Ford Motor Co. v.Huffman, 345 U.S. at 338. The Union has not ex-plained, and the record does not show, how acceptance
of the seniority proposal would be outside the range of
reasonableness. Indeed, it is not hard to imagine cir-
cumstances where acceptance of the seniority proposal
would be quite acceptable, such as a quid pro quo for
obtaining or retaining certain benefits for unit employ-
ees, or as part of a plan to serve ‚‚the interests of [theunit] as a whole.™™ Rakestraw v. United Airlines, 981F.2d 1524, 1533 (7th Cir. 1992).The Union, however, is under no obligation to ac-cept the Respondent™s seniority proposal. Indeed, inso-
far as the proposal would apparently grant a future
benefit to newly hired former SJMC employees at the
expense of certain other unit employees, it is under-
standable that the Union might choose to oppose this
provision, as it did here, or to offer alternatives. More-
over, if, after bargaining, the parties fail to reach
agreement, they are entitled to resort to lawful eco-
nomic action over their disagreement. Therefore, it is
clear that the Respondent™s proposal does not, by its
terms, inhibit the Union from carrying out its represen-
tation duties, and thus we find the Union™s concerns
about its duty of fair representation inapplicable to the
issue of whether the seniority proposal is a mandatory
subject of bargaining over which the Respondent is
free to insist to impasse.In sum, the Respondent™s proposal to give senioritycredit to unit employees hired after a layoff from
SJMC is a mandatory subject of bargaining because it
pertains solely to the terms and conditions of unit em-
ployees. Therefore, the Respondent™s insistence to im-
passe over this proposal did not violate Section 8(a)(5)
and (1) of the Act as alleged. Accordingly, we shall
dismiss the complaint.ORDERThe complaint is dismissed.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00025Fmt 0610Sfmt 0610D:\NLRB\324.005APPS10PsN: APPS10
